

115 S945 IS: New Hope and Opportunity through the Power of Employment Act 
U.S. Senate
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 945IN THE SENATE OF THE UNITED STATESApril 26, 2017Mr. Cornyn (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to authorize funds to
			 identify and eliminate excessive occupational licensure.
	
 1.Short titleThis Act may be cited as the New Hope and Opportunity through the Power of Employment Act  or the New HOPE Act. 2.State leadership activitiesSection 124(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(c)) is amended—
 (1)in paragraph (16)(B), by striking and after the semicolon; (2)in paragraph (17), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (18)consulting and coordinating with other State agencies for the identification, consolidation, or elimination of licenses or certifications which pose an unnecessary barrier to entry for aspiring workers and provide limited consumer protection..